NUMBER 13-08-00411-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: EDUARDO RODRIGUEZ
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

 
	Relator, Eduardo Rodriguez, filed a petition for writ of mandamus with this Court on
June 26, 2008.  The Court ordered the real parties in interest, Juan Guajardo, Jr.,
Individually, and J. Guajardo, Jr. Farms, Inc., to file a response to relator's petition for writ
of mandamus on or before the expiration of ten days from the date of the order.  See Tex.
R. App. P. 52.8(b).  Such response was duly filed.
	Relator has now filed a motion to dismiss the petition for writ of mandamus.   The
Court, having examined and fully considered the motion to dismiss, is of the opinion that
said motion should be granted.  Accordingly, the motion to dismiss is hereby GRANTED
and this original proceeding is DISMISSED without reference to the merits.
 
  PER CURIAM
 
Valdez, C.J., not participating.

Memorandum Opinion delivered and 
filed this the 21th day of November, 2008.